Citation Nr: 1137465	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  09-35 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right eye disability.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected right ankle sprain.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected residuals of a fracture of the right distal radius.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from July 1977 to July 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran appeared via videoconference and provided testimony before the undersigned Veterans Law Judge (VLJ) in July 2011.  A transcript of the hearing has been associated with the claims file.

During the Board hearing, the Veteran clarified that he is not seeking entitlement to earlier effective dates for his service-connected right ankle sprain and residuals of a fracture of the right distal radius as noted in the statement of the case.  Instead, he seeks increased ratings for the disabilities.  He also indicated that the service connection claims for a right eye injury and right eye tear duct disability should be considered as one issue since the in-service right eye injury was to his tear duct.  Accordingly, the Board has clarified the Veteran's claims as noted on the title page.

The issue of entitlement an initial rating in excess of 10 percent for service-connected right ankle sprain and to an initial rating in excess of 10 percent for service-connected residuals of a fracture of the right distal radius are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  A chronic right eye disability was not manifest during service; right eye pathology was not identified until January 2008.

2.  The Veteran's bilateral dryness of the eyes is not related to the in-service injury to the right eye while refractive error is a congenital or developmental defect, not a disease or injury for which service connection may not be granted.


CONCLUSION OF LAW

The criteria for service connection for a right eye disability have not been met.  38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Veteran seeks service connection for a right eye condition.  Service treatment records (STRs) show that on July 31, 1980, the Veteran bent over and hit his right eye with a pole used to mix paint.  He complained of pain and photophobia.  The examination revealed a small amount of external bleeding around the eye, with some apparent internal bleeding.  A small amount of dirt was removed from the surface of the eye.  Noted were contusions to the upper and lower lids and possible corneal abrasion.  The assessment was trauma to the right eye.  

A follow-up treatment record from the following day noted that the eye was improving but not fully healed.  Treatment records dated August 2, 1980 indicate that the eye abrasion had healed.  No further STRs indicate complications with the right eye.  The separation examination noted normal eyes and 20/20 vision in both.  Neither the Veteran nor the signing physician noted a right eye condition.  Therefore, service records do not show chronic residuals associated with an eye injury at the time of separation, providing evidence against this claim.

Next, post-service evidence does not reflect right eye symptomatology for many years after separation from service.  Specifically, in May 2006, the Veteran was seen by VA providers for a general eye exam.  He reported blurriness, a two-year history of floaters, and stated that his right eye sometimes feels dry and gritty.  He attributed the dryness and grittiness to the in-service injury.  This is the first recorded symptomatology related to a right eye disability, coming some 25 years after discharge.  The diagnosis was clinical emmetropia with presbyopia.  Despite his complaint of dryness and grittiness of the right eye, a disability was not diagnosed.  

Briefly, while the Veteran was diagnosed with presbyopia, VA regulations specifically prohibit service connection for refractive error of the eyes, including presbyopia.  38 C.F.R. §§ 3.303(c), 4.9 (2011).See VAOPGCPREC 82-90, 56 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental, or familial origin, unless such defect was subjected to a superimposed disease or injury that created additional disability).  Therefore, the service connection for refractive error with presbyopia is barred by law.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).

Thus, while symptomatology was first noted in 2006, the first diagnosis of dry eye syndrome, a service-connectable disability, was rendered in January 2008, more than 27 years after discharge from service.  Therefore, the medical evidence does not reflect continuity of symptomatology.

In addition to the absence of documented post-service symptomatology for many years, the evidence includes the Veteran's statements and sworn testimony asserting continuity of symptoms.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza, 7 Vet. App. 498.  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 469.  See also 38 C.F.R.          § 3.159(a)(2).  In this regard, the Court of Appeals of Veterans Claims (Court) has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  First, the Board emphasizes the multi-year gap between discharge from active duty service (1981) and initial reported symptoms related to the right eye disability in approximately 2006 (nearly a 25-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy period between service and initial symptoms of disability).

Significantly, the Board finds that the Veteran's reported history of continued right eye disability since active service is inconsistent with the other evidence of record.  STRs show an acute injury during service that healed within three days.  He had no chronic right eye disability at separation.  The first indication of symptomatology is dated May 2006, at which time he reported that his right eye was occasionally dry and gritty.  In July 2007, he reported that he had not received any treatment for his right eye since active duty but that he had suffered irritation that caused it to tear and bleed.  At his January 2008 VA examination, he reported dry eye, occasional pain behind the eye, tearing, and occasional bleeding.  During his July 2011 Board hearing, he reported suffering dry eye, headaches, and occasional bleeding as a result of his in-service injury.  He said his eye has bled several times since service.

First, the Board notes that the Veteran had an eye examination in May 2006, thus he was treated for his eye prior to July 2007.  More importantly, at that time he reported only dryness and grittiness of the eye.  He did not report a history of "bleeding" even though he testified that his eye has bled several times since service.  He also did not note tearing, pain, or headaches as reported in January 2008 and/or during his Board hearing.  Further, except for a May 2006 eye examination, VA treatment records fail to show complaints or symptomatology related to the right eye.  While most of the records deal with addiction, records addressing physical ailments show normal eyes and no complaints of right eye symptomatology.  Considering the severity of his alleged symptomatology, it would be reasonable to expect that he would report it to his treating providers.  Regardless, he did not report any symptomatology until May 2006, and subsequent to that date, his alleged symptoms expanded to include tearing, bleeding, pain, and headaches.  While he is competent to report such symptoms, because his statements have been inconsistent, the Board finds that his allegations of continuity of symptomatology are not credible and are of lesser probative value.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Therefore, continuity has not here been established, either through the competent evidence or through his statements.

Next, service connection may be granted when the evidence establishes a medical nexus between service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's right eye disability to service, despite his contentions to the contrary.  To that end, the Board places significant probative value on a January 2008 VA examination undertaken specifically to address the issue on appeal.  At that time, the Veteran reported suffering dry eye, occasional pain behind the eye, tearing, and occasional bleeding as a result of his in-service injury.  After examining him, he was diagnosed with a history of right eye injury; bilateral dry eye syndrome; a scar on the left eye; and, bilateral refractive error with presbyopia.  The examiner opined that it is less likely as not that the dry eye syndrome is related to his history of in-service injury because both eyes suffer the condition, not just the right eye.  Regarding the refractive error with presbyopia, refractive error is a congenital or developmental defect, and not a disease or injury for which service connection may not be granted.  38 C.F.R. §§ 3.303(c) , 4.9 (2011).  Service connection for refractive error with presbyopia is barred by law.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).

The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Moreover, there is no contradicting medical evidence of record.  Therefore, the Board finds the VA examiner's opinion to be of great probative value.

The Board has also considered the Veteran's statements and sworn testimony asserting a nexus between his currently diagnosed disorder and active duty service.  While the Board reiterates that he is competent to report symptoms as they come to him through his senses, eye disabilities are not the types of disorders that a layperson can provide competent evidence on questions of etiology or diagnosis.

Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  See Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction, or regional office (RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the claimant with notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in November 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim  and of her and VA's respective duties for obtaining evidence.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records.  The Veteran submitted was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  He was afforded a VA medical examination in January 2008.  The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a right eye disability is denied.



REMAND

The Veteran seeks an initial rating in excess of 10 percent for his service-connected right ankle sprain and to an initial rating in excess of 10 percent for service-connected residuals of a fracture of the right distal radius.  During the Board hearing, the Veteran pointed out that his last VA examination was conducted in 2008 and stated that both disabilities have worsened since that time.  The United States Court of Appeals for Veterans Claims has held that when a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Given the foregoing, the Veteran should be scheduled for VA examination to determine the current nature and severity of his service-connected right ankle sprain and residuals of a fracture of the right distal radius.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records and associate them with the claims file.

2.  Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected right ankle sprain and residuals of a fracture of the right distal radius.  The claims file and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.

The examiner is asked to perform all necessary testing, including range of motion testing, and to indicate all symptomatology related to each service-connected disability.  Regarding the ankle disability, the examiner should indicate whether he exhibits moderate or marked limitation of motion.

The examiner should also address pain on use, flare-ups, weakened movement, excess fatigability and incoordination as well as the criteria set forth in DeLuca. 

3.  Then, readjudicate the Veteran's claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


